                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF SOUTH CAROLINA
                               SPARTANBURG DIVISION

Mishun Tulloch                             )
now known as                               )
Mishun Washington,                         )
                                           )          C.A. No. 7:18-01634-HMH-JDA
                       Plaintiff,          )
                                           )
           vs.                             )          OPINION & ORDER
                                           )
Joseph B. Yonce, Jr., as an individual and )
in his capacity as Trustee of the Desmond )
Young Trust; Desmond Young Living          )
Trust; Suelin Lilly-Ammons; David G.       )
Ingalls, Esq.; Sky Homes LLC; Does 1-100, )
                                           )
                       Defendants.         )

       This matter is before the court with the Report and Recommendation of United States

Magistrate Judge Jacquelyn D. Austin, made in accordance with 28 U.S.C. § 636(b) and Local

Civil Rule 73.02 of the District of South Carolina.

       The magistrate judge makes only a recommendation to this court. The recommendation

has no presumptive weight. The responsibility to make a final determination remains with this

court. See Mathews v. Weber, 423 U.S. 261, 270-71 (1976). The court is charged with making

a de novo determination of those portions of the Report and Recommendation to which specific

objection is made, and the court may accept, reject, or modify, in whole or in part, the

recommendation of the magistrate judge or recommit the matter with instructions. See 28

U.S.C. § 636(b)(1).

       Plaintiff has filed no objections to the Report and Recommendation issued on March 3,

2020. In the absence of objections to the magistrate judge’s Report and Recommendation, this


                                                 1
court is not required to give any explanation for adopting the recommendation. See Camby v.

Davis, 718 F.2d 198, 199 (4th Cir. 1983). The court must “only satisfy itself that there is no

clear error on the face of the record in order to accept the recommendation.” Diamond v.

Colonial Life & Acc. Ins. Co., 416 F.3d 310, 315 (4th Cir. 2005).

          After a thorough review of the Report and Recommendation and the record in this case,

the court adopts Magistrate Judge Austin’s Report and Recommendation and incorporates it

herein.

          It is therefore

          ORDERED that Desmond Young Living Trust is dismissed from this action.

          IT IS SO ORDERED.



                                                s/Henry M. Herlong, Jr.
                                                Senior United States District Judge

Greenville, South Carolina
April 14, 2020



                                NOTICE OF RIGHT TO APPEAL

          The Appellant is hereby notified that he has the right to appeal this order within thirty

days from the date hereof, pursuant to Rules 3 and 4 of the Federal Rules of Appellate

Procedure.




                                                   2
